Exhibit 99.1 Mine Safety and Health Administration Data Our subsidiaries’ mining operations have consistently been recognized with numerous local, state and national awards over the years for outstanding safety performance. Our Running Right safety process involves all employees in accident prevention and continuous improvement. Safety leadership and training programs are based upon the concepts of situational awareness and observation, changing behaviors, and most importantly employee involvement. The core elements of our behavior based safety training include identification of critical behaviors, frequency of those behaviors, employee feedback and removal of barriers for continuous improvement. The Running Right program empowers all employees to champion the safety process. Every person is challenged to identify hazards and initiate corrective actions. Reporting is anonymous, allowing hazards to be dealt with in a timely manner. All levels of the organization are expected to be proactive and commit to perpetual improvement, implementing new safety processes that promote a safe and healthy work environment. Our subsidiaries operate multiple mining complexes in six states and are regulated by both the U.S. Mine Safety and Health Administration (“MSHA”) and state regulatory agencies. As described in more detail in the “Environmental and Other Regulatory Matters” section of this Annual Report on Form 10-K, the Federal Mine Safety and Health Act of 1977, as amended (the “Mine Act”) and state regulatory agencies, among other regulations, imposes stringent safety and health standards on all aspects of mining operations. Regulatory inspections are mandated by these agencies with thousands of inspection shifts at our properties each year. Citations and compliance metrics at each of our 64 affiliated mining properties vary, due to the size and type of the operation.We endeavor to conduct our mining and other operations in compliance with all applicable federal, state and local laws and regulations.However, violations occur from time to time.None of the violations identified or the monetary penalties assessed upon us set forth in the tables below have been material. Our subsidiaries received no written notice of a pattern of violations under Section 104(e) of the Mine Act, nor the potential to have such a pattern during the current reporting period. The SEC recently proposed Item 106 of Regulation S-K (17 CFR 229.106) to implement Section 1503(a) of the Dodd-Frank Act regarding mine safety reporting. It is possible that the final rule adopted by the SEC will require disclosures to be presented in a manner that differs from this presentation. For reporting purposes of The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, we include the following table that sets forth the total number of specific citations and orders and the total dollar value of the proposed civil penalty assessments that were issued by MSHA during the current reporting period and a list of legal actions pending before the Federal Mine Safety and Health Review Commission, including the Administrative Law Judges thereof, pursuant to the Mine Act, for each of our subsidiaries that is a coal mine operator, by individual mine, excluding all citations and orders that were issued and vacated by MSHA during the current reporting period: MSHA Mine ID Mine Operator Significant and Substantial Citations (Section 104 of the Mine Act) *Excludes 104(d) citations/ orders Failure to Abate Orders (Section 104(b) of the Mine Act) Unwarrantable Failure Citations/ Orders (Section 104(d) of the Mine Act) Imminent Danger Orders (Section 107(a) of the Mine Act) (1) (4) Flagrant Violations (Section 110(b)(2) of the Mine Act) Dollar Value of Proposed Civil Penalty Assessments (in Thousands) (2) Mining Related Fatalities Legal Actions pending before the Federal Mine Safety and Health Review Commission (3) Alpha Coal West, Inc. 9 - $ - 2 Alpha Coal West. Inc. 5 - $ - 3 AMFIRE Mining Company LLC - $
